DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, 9-15 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, specifically a mental process of evaluation that can be performed in the human mind. The claim(s) recite(s) “A method of preoperative planning” comprising “a step of making a translation and a rotation” “of each vertebra of a set of several cervical and/or thoracic and/or lumbar imaged spine vertebrae”, which is can be performed mentally by evaluating the images of the spine and mentally evaluating rotations and translations of the vertebrae in the coronal, axial and sagittal planes to align the images of the vertebrae in one’s mind. This judicial exception is not integrated into a practical application because the method is to a preoperative plan that is not being performed on a patient, does not require a computer to perform the steps of rotation and translation and can be performed as a mental process, and the rotations and translations performed on the imaged vertebrae are not being implemented are applied to treat a medical condition. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations “is applied to a set of several thoracic and several lumbar imaged spine vertebrae” in claim 2, “is applied to all thoracic and all lumbar spine 
The claim(s) 5-8, and 16-17, have been considered to include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims add in the steps of modifying a rod or rod template that is “to be integrated” with the spine of a patient, and therefore add significantly more to the judicial exception, since the steps are being integrated into with a spine of a patient, e.g. integrating the method of preoperative planning into a practical application.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 15-17 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Scholl et al. (U.S. Pub. No. 2017/0135770 A1, hereinafter “Scholl”) in view of Pereiro de Lamo et al. (U.S. Pub. No. 2013/0325069 A1, hereinafter “Pereiro de Lamo”) and in view of Piza Vallespir et al. (U.S. Pub. No. 2011/0319938 A1, hereinafter “Piza Vallespir”). 
Scholl discloses, regarding claim 1, a method of planning to correct spine misalignment of a patient (see ABSTRACT, see para. [0012]), comprising a step of making a translation and a rotation, in a sagittal plane, of each vertebra of a set of several cervical and/or thoracic and/or lumbar imaged spine vertebrae, so that said set of imaged vertebrae presents afterwards, in the sagittal plane, the same cervical lordosis and/or the same thoracic kyphosis and/or the same lumbar lordosis as a model adapted for said patient (see para. [0129] “align or correct the patient’s spine in the sagittal plane”),  a step of making a translation and a rotation, in a coronal plane, of each vertebra of said set of several cervical and/or thoracic and/or lumbar imaged spine vertebrae, so that said set of imaged vertebrae becomes straight in said coronal plane (see para. [0134] “align or correct the patient’s spine in the coronal plane”), and of making a rotation, in an axial plane, of each vertebra of said set of several cervical and/or thoracic and/or lumbar imaged spine vertebrae, so that said set of imaged vertebrae becomes axially aligned (see para. [0147] “align or correct the patients’ spine in the axial plane”).
Regarding claim 2, wherein it is applied to a set of several thoracic and several lumbar imaged spine vertebrae, so that said set of imaged vertebrae presents, in the sagittal plane, the same thoracic kyphosis and the same lumbar lordosis as a model adapted for said patient (see para. [0127] “may be desirable to place long rod constructs” and “thoracic spine as well as the lordotic curvature of the lumbar spine”).
Regarding claim 3, wherein it is applied to all thoracic and all lumbar spine vertebrae, so that said patient spine presents, in the sagittal plane, the same thoracic kyphosis and the same lumbar lordosis as a model adapted for said patient (see para. [0127] “may be desirable to place long rod constructs” and “thoracic spine as well as the lordotic curvature of the lumbar spine”).
Regarding claim 4, wherein: in said step of making a translation and a rotation in said coronal plane, said translation and rotation are performed simultaneously (see paras. [0134], note coronal correction button), in said step of making a translation and a rotation in said sagittal plane, said translation and rotation are performed simultaneously (see para. [0129] “sagittal correction feature”).
Regarding claim 5, wherein it also comprises, after said steps of making translations and rotations, a step of pre-twisting at least one rod, to be integrated within said patient body to support said patient spine, according: to position and orientation of said set of imaged vertebrae after said step of making said translation and said rotation in a sagittal plane (see Fig. 8, note steps 156 and 157, see also para. [0012] “provide spinal correction in the sagittal plane, provide spinal correction in the coronal plane, provide spinal correction in the axial plane”).
Regarding claim 6, wherein in said step of pre-twisting, two rods are pre-twisted which are to be integrated respectively on both sides of said patient spine (see para. [0110] “Steps 190-198 may then be repeated for a rod on the contralateral side of the patient if desired.”). 
Regarding claim 7, wherein it also comprises, after said steps of making translations and rotations, a step of editing a pattern of at least one pre-twisted rod to be integrated within said patient body to support said patient spine, according to position and orientation of said set of imaged vertebrae after said step of making said translation and said rotation in a sagittal plane (see paras. [0118]-[0120], note use of Undo Rod button and next-best solution feature).
Regarding claim 8, wherein it also comprises, after said steps of making translations and rotations, a step of calculating the length of at least one rod, to be integrated within said patient body to support said patient spine, according to position and orientation of said set of imaged vertebrae after said step of making said translation and said rotation in a sagittal plane (see para. [0088] “length of the required rod is calculated”).
Regarding claim 9, wherein said set of several thoracic and/or lumbar imaged spine vertebrae is a 3D spine image reconstructed from two 2D radiographic spine images, preferably from a coronal image and a sagittal image (see para. [0084] “data is then projected into two planes: the x-y plane (coronal view) and the x-z plane (sagittal view)” and “2D data sets are combined and handled as a 3D data set”). 
Regarding claim 10, wherein lumbar lordosis position is obtained by moving two end markers corresponding respectively to higher extreme lumbar vertebra and sacral plate and lumbar lordosis curvature is obtained by moving an intermediate marker corresponding to an intermediate lumbar vertebra located between both extreme lumbar vertebrae, and/or wherein thoracic kyphosis position is obtained by moving two end markers corresponding respectively to both extreme thoracic vertebrae and thoracic kyphosis curvature is obtained by moving an intermediate marker corresponding to an intermediate thoracic vertebra located between both extreme thoracic vertebrae, and/or wherein cervical lordosis position is obtained by moving two end markers corresponding respectively to both extreme cervical vertebrae and cervical lordosis curvature is obtained by moving an intermediate marker corresponding to an intermediate cervical vertebra- located between both extreme cervical vertebrae (see Fig. 30, 327, 329, 331, see also paras. [0130]-[0131]).
Regarding claim 11, wherein said model is adapted for said patient first by getting an adapted lordosis from one or more patient based parameters and second by getting an adapted kyphosis from said adapted lordosis and from one or more patient based parameters (see paras. [0132]-[0133], “user may increase or decrease the desired angle correction of the spine in the sagittal plane (i.e., add or subtract lordosis or kyphosis superiorly or inferiorly)” and “the system will be able to account for any patient positioning-related deviations”).
Regarding claim 15, wherein said spine misalignment comes from a scoliosis and/or from a degenerative spine (see para. [0134] “scoliosis”).
Scholl discloses, regarding claim 16, a pre-twisted rod, to be integrated within a patient body to support a patient spine, which has been pre-twisted, according to position and orientation of a set of imaged vertebrae after a step of making a translation and a rotation in a sagittal plane performed during a method of planning to correct spine misalignment of a patient according to claim 1 (see Fig. 8, note steps 156 and 157, see also para. [0012] “provide spinal correction in the sagittal plane, provide spinal correction in the coronal plane, provide spinal correction in the axial plane”).
Scholl discloses, regarding claim 17, a method of preoperative planning to correct spine misalignment of a patient (see ABSTRACT, see para. [0012]), comprising a step of making a translation and a rotation, in a sagittal plane, of each vertebra of a set of several cervical and/or thoracic and/or lumbar imaged spine vertebrae, so that said set of imaged vertebrae presents afterwards, in the sagittal plane, the same cervical lordosis and/or the same thoracic kyphosis and/or the same lumbar lordosis as a model adapted for said patient (see para. [0129] “align or correct the patient’s spine in the sagittal plane”), wherein it also comprises, a step of making a translation and a rotation, in a coronal plane, of each vertebra of said set of several cervical and/or thoracic and/or lumbar imaged spine vertebrae, so that said set of several cervical and/or thoracic and/or lumbar imaged spine vertebrae becomes straight in said coronal plane (see para. [0134] “align or correct the patient’s spine in the coronal plane”), and of making a rotation, in an axial plane, of each vertebra of said set of several cervical and/or thoracic and/or lumbar imaged spine vertebrae becomes axially aligned (see para. [0147] “align or correct the patients’ spine in the axial plane”); and wherein said method of preoperative planning to correct spine misalignment of said patient also comprises, after said steps of making translations and rotations, a step of pre-twisting at least one rod, to be integrated within said patient body to support said patient spine, according to position and orientation of said set of several cervical and/or thoracic and/or lumbar imaged spine vertebrae after said step of making said translation and said rotation in said sagittal plane (see Fig. 8, note steps 156 and 157, see also para. [0012] “provide spinal correction in the sagittal plane, provide spinal correction in the coronal plane, provide spinal correction in the axial plane”). 
Scholl fails to explicitly disclose, regarding claims 1 and 17, wherein the planning is pre-operative, wherein the translations and rotations are made in the coronal plane, axial plane, and sagittal plane; and wherein the step of making said translation and rotation in the coronal plane occurs before the step of making said translation and rotation in the sagittal plane. 
Pereiro de Lamo discloses a method and system for the treatment of spinal deformities, wherein the method includes pre-operative planning prior to intra-operative planning (see para. [0034]) in order to enable detailed pre-surgical analysis and evaluation to provide an accurate correction of the deformity (see paras. [0141] and [0160]). 
Piza Vallespir discloses a system and method for spinal deformity correction (see Figs. 22-27), and teaches that spinal deformity results in abnormal translation and/ or rotation of the vertebrae in each of the coronal, transverse, and sagittal planes and reduction of the abnormal curvature needs to address each of the coronal, transverse, and sagittal planes (see para. [0004]), wherein translation and rotation are performed along both the transverse and coronal planes (see para. [0085]) to result in general alignment of the vertebrae along the sagittal plane (see para. [0086]), before subsequent positioning into correct alignment along the sagittal plane (see para. [0087]), in order to reduce the spinal deformity via correcting misalignment of the vertebrae along both the coronal and transverse planes (see para. [0086]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of planning in Scholl to include pre-operative planning and manipulations of the vertebrae in view of Pereiro de Lamo in order to enable detailed pre-surgical analysis and evaluation to provide an accurate correction of the deformity. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method in Scholl to include making corrections in each of the coronal, transverse (axial) and sagittal planes and performing translation and rotation in the transverse (axial) and coronal plane to result in general alignment of the vertebrae along the sagittal plane, before subsequent positioning into correct alignment along the sagittal plane in view of Piza Vallespir in order to in order to reduce the spinal deformity via correcting misalignment of the vertebrae along both the coronal and transverse planes.

Claims 12-14 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Scholl in view of Pereiro de Lamo and in view of Piza Vallespir, as applied to claims 1 and 11 above, and in further view of Deitz (U.S. Pub. No. 2016/0354161 A1, hereinafter “Deitz”). 
Scholl in view of Pereiro de Lamo and in view of Piza Vallespir discloses all of the features of the claimed invention, as previously set forth above. Scholl further teaches regarding claim 14, wherein said adapted kyphosis is obtained by varying said adapted lordosis curvature within a limited range, preferably plus or minus 10 degrees, while minimizing said patient sagittal vertical axis (see para. [0130] “angular 336”, “35 degrees” and “angular position 336 … increased to 50 degrees”, note that the change is 15 degrees which is considered within the range of preferably plus or minus 10 degrees). Scholl in view of Steines fails to disclose, regarding claim 12, wherein said adapted lordosis is obtained from patient pelvic incidence and from patient population type and preferably also from patient age; regarding claim 13, wherein said adapted kyphosis is obtained from said adapted lordosis and from patient sagittal vertical axis. 
Deitz discloses a system and method for modeling spinal anatomy and spinal orthopedic implants, in the analogous art of orthopedic planning, wherein the model uses data from age (see para. [0037] “elderly”), population type (see para. [0037] “osteoporosis”, “obese”, “scoliotic”) and wherein the model enables adjustment based on pelvic incidence (see para. [0037]) and sagittal alignment (see para. [0205]) in order to allow the user to incorporate various assumptions and allow the user to see the effects on pre-operative parameters (see para. [0037]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the adapted lordosis / kyphosis in Scholl in view of Pereiro de Lamo and in view of Piza Vallespir to be obtained from patient population type and preferably also from patient age and sagittal vertical axis in further view of Deitz in order to allow the user to incorporate various assumptions and allow the user to see the effects on pre-operative parameters.

Response to Arguments
Applicant's arguments filed 10/09/2020 have been fully considered but they are not persuasive. 
The Applicant asserts that claims 1-4, and 9-15 should not be rejected under 35 USC 101 as being directed to ineligible subject matter. The Applicant asserts that the patent eligibility is supported by the decision in Diamond v. Diehr, 450 US 175 (1981), a case in which the well-known Arrhenius equation was claimed as part of a method to control the opening of a rubber molding press, The Supreme Court in Diehr held the claimed method to be patentable subject matter. In explaining their rational, the Court stated that the claim was not an attempt to patent a mathematical formula, but rather was “drawn to an industrial process for the molding of rubber products.5’ Id, at 192. According to the Court, “when a claim containing a mathematical formula implements or applies that formula in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect... then the claim satisfies the requirements of 101.” Id, (Emphasis added). The claim at issue in Diehr, included the limitation: “opening the [rubber-molding] press automatically when a said comparison indicates equivalence,” Independent claim 1 (of the present claimed invention) includes the limitation: “making a translation and annotation in a sagittal place, of each vertebra.” Like the claim at issue in Diehr, independent claim 1 is not an attempt to patent a mathematical formula, but rather is drawn to a physical process for correcting the alignment of the. human spine. Similar to the Diehr claim, independent claim 1, which applies mathematical calculations in a process that is performing a function which the patent laws were designed to protect, does not become nonstatutory because it uses a computer program to do so. Applicant submits that independent claim 1 satisfies the requirements of 35 U.S.C § 101. The applicant further asserts that the patent eligibility of independent claim 1 is further supported by the decision in Rapid Litigation Mgmt. v. CellzDirect, No. 15-1570 (Fed. Cir. July 5, 2016) that is the subject of the July 14, 2016 Memorandum to the Patent Examining Corps: Recent Subject Matter Eligibility Rulings (Rapid Litigation Management y. CelhDireei and Sequenon v. Arioso,) (hereinafter, referred to as the “July 14, 2016 Memorandum A) As discussed in the July 14, 2016 Memorandum, the Federal Circuit in Rapid Litigation Mgmt. “emphasized that the 'directed to' analysis of a process claim requires more than ‘merely identify fing] a patent-ineligible' concept underlying the claim’ and instead requires an analysis of whether ‘the end result of the process, the essence of the whole, was a patent-ineligible concept.”5 Rapid Litigation Mgmt. is a case involving claimed methods of cryopreserving hepatoeyte cells (liver cells). The claims in that case recited a method of producing a preparation of hepatocytes capable of being frozen and thawed at least two times. Because the claims focused on a process for achieving a desired outcome, a preparation of multi-cryopreserved viable hepatocytes, the Federal Circuit determined that they, “like thousands of other claims that recite methods of producing things were not directed to a judicial exception” 55 Rapid Litigation Mgmt, No. 15-1570 (Fed. Cir. July 5,2016), emphasis added. The Federal Circuit in Rapid Litigation Management noted that claims that apply an abstract idea (e.g,, a law of nature) are distinguishable from those claims post-Mayo Collaborative Servs. v Prometheus Labs., 132 S. Ct. 1289 (2012) that have been found to be directed to a patent-ineligible concept when they “amounted to nothing more than observing or identifying the ineligible concept itself.” (Emphasis added.) Id: July 14, 2016 Memorandum, Similar to the claims of Rapid Litigation Mgmt, independent claim 1 recites a method to achieve a desired outcome: in this case, the correcting of the alignment of the spine. Further the aforementioned limitation of independent claim 1 differentiates such claim from the claims of Parker u. Flook 437 U.S, 584 (1978), a case mentioned in the Office Action. In Plonk, the claims were directed to a formula for the calculation of an alarm limit. In contrast, Applicant does not seek to patent a mathematical formula. Applicant seeks to patent a method to correct the alignment of the spine.
The Office respectfully disagrees. In claim 1, the judicial exception (e.g. an abstract idea, specifically a mental process of evaluation that can be performed in the human mind) is not integrated into a practical application because the method is to a preoperative plan and the translations and rotations are merely manipulations of data e.g. the positions of images of the spine, not correcting the actual alignment of the spine. Unlike the examples provided by the applicant where the abstract ideas are being applied to “opening the [rubber-molding] press automatically when a said comparison indicates equivalence” and “a process for achieving a desired outcome, a preparation of multi-cryopreserved viable hepatocytes”, the steps in the claims are not being applied to an actual process or method, since the steps are not implemented on an actual patient to correct the spine, instead they are directed to a preoperative plan. Since the method is to a preoperative plan and not to actually correct the alignment of the spine as the applicant asserts, and the claim 1 does not add significantly more to the judicial exemption since it does not set forth what is done with the translations or rotations e.g. data manipulations once they are done. As set forth above, claim(s) 5-8, and 16, have been considered to include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims add in the steps of modifying a rod or rod template that is “to be integrated” with the spine of a patient, and therefore add significantly more to the judicial exception, since the steps are being integrated into with a spine of a patient, e.g. integrating the method of preoperative planning into a practical application. 
The Applicant asserts that Scholl in view of Pererio de Lamo and Piza Vallespir fail to disclose one or more elements. The Applicant asserts that the invention method is pre-operative, not intra operative as in Scholl, and makes translation and rotation in a sagittal plane AND translation and rotation in a coronal plane AND rotation in an axial plane, instead of making translation and rotation in a sagittal plane OR translation and rotation in a coronal plane OR rotation in an axial plane as in Scholl, and makes both these translation and rotation in a coronal plane AND rotation in an axial plane BEFORE translation and rotation in a sagittal plane, instead of having NO SPECIFIC ORDER and of being not even sequenced, all the more that these moves (respective translations and rotations) are presented rather as alternatives than as a united set with a specific sequence. The applicant asserts that while Piza Vallespir discloses: translations and rotations, in coronal, sagittal and axial, planes; and moves in coronal and axial planes are performed before moves in sagittal plane, there is however no specific effect is associated to this exemplary order of performing moves. The Applicant further asserts that the teaching of Pereira de Lamo discloses some pre-operative planning where some spine mis-alignment is scheduled to be corrected, however no specific sequence of spine moves are scheduled, and no specific order of such spine moves is foreseen. The Applicant further asserts that without any incentive to do so, Piza Vallespir which is focused on a specific tool structure including base anchor & receiver & saddle (see abstract), this is completely different from pending invention, which discloses, as exemplary embodiment, without associating it to any specific effect, a sequence of spine simulation moves with a specific order, one of ordinary skill in the art should understand this as being important and interesting, with respect to the technical effect disclosed by invention increasing precision of length and curvatures an a pre-twisted rod to the implemented an spine to correct its misalignment, and decide to implement this spine simulation moves sequence with this exemplary specific order, without any incentive to do so and without being aware of the specific technical effect associated thereto.	

The Office respectfully disagrees. Scholl discloses a method of planning, performing and assessing surgical correction of the spine and generate a rod solution (see ABSTRACT), wherein the rod will be bent to provide spinal correction in the sagittal plane, provide spinal correction in the sagittal plane, and provide spinal correction in the coronal plane, provide spinal correction in the axial plane, and provide correction to achieve global spinal balance (see para. [0012]). Pereiro de Lamo discloses a method and system for the treatment of spinal deformities, wherein the method includes pre-operative planning prior to intra-operative planning (see para. [0034]) in order to enable detailed pre-surgical analysis and evaluation to provide an accurate correction of the deformity (see paras. [0141] and [0160]) prior to the surgery / surgical intervention (see ABSTRACT and para. [0149]). Piza Vallespir discloses a system and method for spinal deformity correction (see Figs. 22-27), and teaches that spinal deformity results in abnormal translation and/ or rotation of the vertebrae in each of the coronal, transverse, and sagittal planes and reduction of the abnormal curvature needs to address each of the coronal, transverse, and sagittal planes (see para. [0004]), wherein translation and rotation are performed along both the transverse and coronal planes (see para. [0085]) to result in general alignment of the vertebrae along the sagittal plane (see para. [0086]), before subsequent positioning into correct alignment along the sagittal plane (see para. [0087]), in order to reduce the spinal deformity via correcting misalignment of the vertebrae along both the coronal and transverse planes (see para. [0086]). And therefore the combination of Scholl in view of Pereiro de Lamo and in view of Piza Vallespir discloses all of the features of the claimed invention, as previously set forth above. 
In response to the Applicant’s argument that Piza Vallespir is directed to is focused on a specific tool structure including base anchor & receiver & saddle (see abstract), this is completely different from pending invention, Piza Vallespir is directed to a method of correcting spinal deformities (see para. [0002]) that involve abnormal translation and/or rotation of the vertebrae in each of the coronal, transverse and sagittal planes (see para. [0004]). Piza Vallespir discloses the need to provide a method for addressing both of the alignment and rotational aspects of the deformity along all three spatial planes (see para. [0007]), therefore the method disclosed in and the order of the steps provided by Piza Vallespir is relevant to the problem faced when providing correction of spinal deformities. And further in response to applicant's argument that correcting the deformity in that order increasing precision of length and curvatures an a pre-twisted rod to the implemented an spine to correct its misalignment, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773